In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 15-1398V
                                     Filed: May 9, 2017

* * * * * * * * * * * * *                      *       Special Master Sanders
SUSAN MURPHY,                                  *
                                               *
               Petitioner,                     *       Joint Stipulation on Damages; Influenza
                                               *       (“Flu”) Vaccine; Chronic Inflammatory
v.                                             *       Demyelinating Polyneuropathy (“CIDP”);
                                               *       Annuity.
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Pamela L. Cameron, Moore O’Brien & Foti, Middlebury, CT, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On November 19, 2015, Susan Murphy (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on January
9, 2013, she suffered from chronic inflammatory demyelinating polyneuropathy (“CIDP”). See
Stipulation for Award at ¶¶ 1-4, filed May 9, 2017.

        On May 9, 2017, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation to Petitioner. Respondent denies that the flu vaccine caused
Petitioner’s CIDP or any other injury, and denies that Petitioner’s current disabilities are the result

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
of a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              a. A lump sum of $575,000.00, in the form of a check payable to petitioner.
                 This amount represents compensation for all damages that would be
                 available under 42 U.S.C. § 300aa-15(a), except as set forth in paragraph b
                 below; and

              b. An amount sufficient to purchase the annuity contract described in
                 paragraph 10 of the attached stipulation, paid to the life insurance company
                 from which the annuity will be purchased (the “Life Insurance Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2